DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed 12/29/2021. Claims 1-6, 8-9, 11-16, 18-19, 21 are acknowledge as pending in this application with claims 7, 10 and 17 are canceled, claims 1, 8-9, 11,18-19 are amended, claims 2-6, 12-16, 21 are previously presented and claim 21 is newly added. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The newly added limitations in the applicant amendment filed on 12/29/2021 raises new Drawing Objections. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites the limitation “wherein the running deck assembly further comprises a first fastener which is only located directly above the hinging gap to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” in lines 17-19. As shown in FIG.2E, the soft layer 5 is positioned directly above the hinging gap and the first 
Claim 11 recites the limitation “wherein the running deck assembly further comprises a first fastener which is only located directly above the hinging gap to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” in lines 17-19. As shown in FIG.2E, the soft layer 5 is positioned directly above the hinging gap and the first fastener 9 is positioned between the soft layer 5 and the wear-resisting layer 6.
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 11-16, 17-19, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the running deck assembly further comprises a first fastener which is only located directly above the hinging gap to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” in lines 17-19. As shown in FIG.2E, the soft layer 5 is positioned directly above the 
Claims 2-6, 8-9, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 11 recites the limitation “wherein the running deck assembly further comprises a first fastener which is only located directly above the hinging gap to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” in lines 17-19. As shown in FIG.2E, the soft layer 5 is positioned directly above the hinging gap and the first fastener 9 is positioned between the soft layer 5 and the wear-resisting layer 6. Further, the Examiner notes that the length of the first fastener 9 is larger than the length of the hinging gap and is not ONLY located directly above the hinging gap. Further, the specification does not disclose this limitation.
Claims 12-16, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 11, which is rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6, 8-9, 11-16, 17-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the running deck assembly further comprises a first fastener which is only located directly above the hinging gap to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap” in lines 17-19. It is unclear how the first fastener can be located both directly above the hinging gap and also between the flexible layer and the wear-resisting layer. (As shown in FIG.2E, the soft layer 5 is positioned directly above the hinging gap and the first fastener 9 is positioned between the soft layer 5 and the wear-resisting layer 6)
Claim 1 recites the limitation “the first fastener is a super glue layer with a larger thickness” in lines 19-20. It is unclear what the thickness of the first fastener is comparing to.
Claim 1 recites the limitation “a good touch” in line 15. It is unclear what this limitation “a good touch” means. (The Examiner notes that “a good touch” is unclear because different user may prefer type of running belt surface)
Claims 2-6, 8-9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim 11 recites the limitation “the first fastener is a super glue layer with a larger thickness” in lines 19-20. It is unclear what the thickness of the first fastener is comparing to.
Claim 11 recites the limitation “a good touch” in line 16. It is unclear what this limitation “a good touch” means. (The Examiner notes that “a good touch” is unclear because different user may prefer type of running belt surface)
Claims 12-16, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 11, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

EXAMINER’S COMMENT
All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Further, the claims are rejected under USC 112(a) new matter.

Response to Arguments

Applicant’s arguments filed 12/29/2021 with respect to claim(s) 1-6, 8-9, 11-16, 17-19, 21 have been considered but are moot because no prior art has been applied, however, a USC 112(a) and 112(b) rejection has been issued for all of the claims . 

Applicant’s arguments:
Chen discloses that a double-sided adhesive tape is arranged on the front of EVA high elastic sponge board, so that PEP wear-resistant polyester sheet can be flexibly laid on it. (Chen, paragraph [0011]). As shown in Fig. 5 of Chen, the double-sided adhesive tapes occupy almost the entire length and width of the flexible layer. However, Chen fails to teach or suggest that the fastener only located directly above the hinging gap. Chen also fails to teach or suggest the first fastener located directly above the hinging gap should has a larger thickness. In contrast, amended claim 1 recites "a first fastener which is only located directly above the hinging gap to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap." Unlike Chen where the double-sided adhesive tapes occupy almost the entire length and width of the flexible layer, according to claim 1, the first fastener is only located directly above the hinging gap to fasten a connection between the flexible layer 
The OA, on page 5, alleges that "Chen teaches the running deck assembly further comprises: a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer". However, according to amended claim 1, the first fastener is only located directly above the hinging gap to fasten a connection between the flexible layer 5 and the wear- resisting layer 6 above the hinging gap. As shown in reproduced FIG. 2E below, the fastener 9 (highlighted by red color) is only located directly above the hinging gap. That is, the first fastener 9 in the present application is not distributed over the entire contact surface between the flexible layer 5 and the wear-resistant layer 6, but only in the area directly above hinging gap. In addition, since the flexible layer 5 and the wear-resistant layer 6 are most easily separated from each other at the hinging gap during folding of the running deck assembly, the first fastener located directly above the hinging gap has a larger thickness.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                   

/Megan Anderson/Primary Examiner, Art Unit 3784